Citation Nr: 1241698	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for the service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1985 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for dysthymia and assigned a 70 percent evaluation, effective from November 1, 2000.  Notice of that decision was provided in August 2007.  

The Veteran is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that additional development is needed in connection with the initial increased rating claim.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

The effective date for the grant of service connection for dysthymia is November 1, 2000.  The claims file contains VA treatment records for the appellant dated between December 2001 and August 2004, and between March 2008 and May 2008.  However, the treatment records for the periods from November 2000 to November 2001, from August 2004 to March 2008, and from May 2008 onward have not been included in the claims file.

VA is therefore on notice of records that may be probative to the appellant's claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain all of the appellant's VA treatment records for the period from November 2000 to November 2001, from August 2004 to March 2008, and from May 2008 onward, and associate them with the claims file.  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, VA must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of record includes the reports of VA psychological examinations conducted in June 2001, and May 2008.  However, the September 2006 rating decision contains no reference to the former and the May 2010 Statement of the Case (SOC) does not reflect any review of either report.  Furthermore, there is no discussion of any medical evidence other the September 2006 VA psychiatric examination and one psychiatric treatment note.  This must be rectified on remand.

Finally, the appellant was last afforded a VA mental health examination in May 2008 - almost five years ago.  The appellant and his attorney have indicated in written statements that this disability has worsened since the May 2008 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding VA treatment records and associate them with the claims file.  In particular, obtain the records for the periods from November 2000 and November 2001, from August 2004 to March 2008, and from May 2008 onward.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected dysthymia.  All appropriate testing must be accomplished.  

(a)  The examiner must review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years since 2000.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.  

If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the physician for review.

(b)  To the extent possible, the examiner must indicate the historical degree of impairment due to the service-connected dysthymia disability, as compared with the impairment due to other psychiatric disorders and/or physical disabilities, if any.  The examiner must express an opinion as to what portion of the appellant's psychiatric symptomatology is attributable to only his service-connected dysthymia disability and what portion is attributable to non-service-connected pathology, if any.  

(c)  Based on a review of the claims files and the examination findings, the examiner must offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner must describe how the symptoms of the service-connected dysthymia disability have affected the Veteran's social and industrial capacity since 2000.  

(d)  The examiner must provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by the service-connected dysthymia disability for the years from 2000 to the present.  

(e)  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's dysthymia without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's dysthymia.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examination report, review the report to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  

6.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development must be done.

7.  Thereafter, re-adjudicate the appellant's claim; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include staged ratings, extraschedular considerations and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

8.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case must be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

